DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-2 and 4-20 are pending and have been examined in this application. 
Claims 1-2, 5, 6, 8 and 10-12 are currently amended; claims 4 and 7 are original; claims 14-20 are new; claims 13 and 14 were previously presented;
Claims 1-2 and 4-20 are rejected herein.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-20 have been considered but are moot because the arguments do not apply to the current interpretation of Marrs necessitated by the amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The recitation of claims 1, 2 and 5 wherein “…each of the pairs of arms defines a portion of a circle having an inner diameter sized to receive the cable or duct, and a dimension of the opening extending from the end of a first one of the pair of arms to the end of a second one of the pair of arms is less than the inner diameter…” is not supported by the original disclosure. 
Appropriate correction/explanation is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 5 and 16 are indefinite because it is unclear how the dimension of the opening that expand from the end of a first one of the pair of arms to the end of a 
Claim 4 is indefinite because dependency of claim 4 is unclear because claim 4 depends on the canceled claim.
The recitation of claim 12 wherein “perpendicular to the first direction and the first direction” appears to contain grammatical issue, thus, making the scope unclear.
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being obvious over Marrs (U.S. Pat. No. 5590567).
Regarding claim 1, Marrs teaches a cable clip, comprising:
a base (Marrs; 70) having a longitudinal dimension; and
a pair of c-shaped holding members (Marrs; 74, 79) extending in a first direction from a first side of the base at opposite longitudinal ends of the base, wherein the holding members and the base are a monolithic structure of unitary construction, wherein the holding members are spaced apart from one another in the longitudinal direction, wherein each of the holding members includes a pair of circumferentially- extending raised ribs (Marrs; ribs of 74, 79 as shown in Fig. 6) on an inner surface thereof, wherein the raised ribs of each of the holding members are spaced apart from one another in the longitudinal direction and the raised ribs of one of the holding members are spaced apart from the raised ribs of other one of the holding members such that each of the raised ribs on each of the holding members is configured to contemporaneously engage a groove of a cable or duct to prevent relative sliding movement between the clip and the cable or duct in the longitudinal direction of the cable or duct [intended use],  	wherein each of the holding members includes a pair of arms (Marrs; M1, M2 see annotated figure below) that extend in the first direction from the first side of the base, and ends of each of the pair of arms are spaced apart from one another in a second direction to define an opening (Marrs; opening defined between M1, M2) configured to receive the cable or duct,
wherein each of the pairs of arms defines a portion of a circle having an inner diameter sized to receive the cable or duct, and
wherein the openings of the holding members are aligned with one another in a third direction perpendicular to the first direction and the second direction, and
wherein each of the pairs of arms is configured to be flexible in order to allow the arms to move away from one another in a direction transverse to the longitudinal direction to enlarge the opening when a cable or duct is being inserted into the holding members while also preventing undesired and/or unintentional removal of the cable or duct from the holding members after installation of the clip (intended use/see Fig. 6 for configuration).
Marrs is silent to disclose that a dimension of the opening extending from the end of a first one of the pair of arms to the end of a second one of the pair of arms is less than the inner diameter.
However, the Examiner notes that it would have been an obvious matter of design choice to provide the opening having the dimension less than the inner diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation would have been to make the product cost effective. Therefore, it would have been obvious to modify Marrs ass specified in claim 1.


    PNG
    media_image1.png
    566
    420
    media_image1.png
    Greyscale

Regarding claim 2, Marrs teaches a cable clip, comprising:
a base (Marrs; 70) having a longitudinal dimension; and
a pair of holding members (Marrs; 74, 79) extending in a first direction from a first side of the base at opposite longitudinal ends of the base, wherein the holding members and the base are a monolithic structure of unitary construction, wherein the holding members are spaced apart from one another in the longitudinal direction,  	wherein each of the holding members includes a pair of arms (Marrs; M1, M2) that extend in the first direction from the first side of the base, and ends of each of the pair of arms are spaced apart from one another in a second direction to define an opening (Marrs; opening defined between M1, M2) configured to receive the cable or duct [intended use],  	wherein each of the pairs of arms defines a portion of a circle having an inner diameter sized to receive the cable or duct;
wherein the openings of the holding members are aligned with one another in a third direction perpendicular to the first direction and the second direction, wherein each of the holding members includes at least one circumferentially-extending raised rib (Marrs; ribs of 74, 79 as shown in Fig. 6) on an inner surface thereof, and
wherein the at least one raised rib of one of the holding members is spaced apart from the at least one raised rib of the other one of the holding members in the longitudinal direction such that each of the raised ribs on each of the holding members is configured to contemporaneously engage a groove of a cable or duct to prevent relative sliding movement between the clip and the cable or duct in the longitudinal direction of the cable or duct (intended use/see Fig. 6 for configuration).
Marrs is silent to disclose that a dimension of the opening extending from the end of a first one of the pair of arms to the end of a second one of the pair of arms is less than the inner diameter.
However, the Examiner notes that it would have been an obvious matter of design choice to provide the opening having the dimension less than the inner diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation would have been to make the product cost effective. Therefore, it would have been obvious to modify Marrs ass specified in claim 2.
Regarding claim 4, Marrs teaches each of the pairs of arms is configured to be flexible in order to allow the arms to move away from one another in a direction transverse to the longitudinal direction to enlarge the opening when a cable or duct is being inserted into the holding members while also preventing undesired and/or unintentional removal of the cable or duct from the holding members after installation of the clip.
Regarding claim 5, Marrs teaches a cable clip, comprising:
a base (Marrs; 70) having a longitudinal dimension; and
a pair of holding members (Marrs; 74, 79) at opposite longitudinal ends of the base,  	wherein each of the pairs of arms defines a portion of a circle having an inner diameter sized to receive the cable or duct; 	wherein the holding members and the base are a monolithic structure of unitary construction,
wherein each of the holding members defines a passageway (Marrs; passage defined by 74, 79) extending in the longitudinal direction, the passageways being aligned with one another and configured to receive a cable or duct that extends in the longitudinal direction from a first one of the pair of holding members to a second one of the pair of holding members [intended use], wherein each of the holding members includes a pair of circumferentially extending raised ribs (Marrs; ribs of 74, 79 as shown in Fig. 6) on an inner surface thereof, and
wherein each one of the pair of raised ribs on one of the holding members is spaced apart from one another in the longitudinal direction such that each of the raised ribs on the one of the holding members is configured to contemporaneously engage a groove of a cable or duct to prevent relative sliding movement between the clip and the cable or duct in the longitudinal direction of the cable or duct (intended use/see Fig. 6 for configuration).
Marrs is silent to disclose that a dimension of the opening extending from the end of a first one of the pair of arms to the end of a second one of the pair of arms is less than the inner diameter.
However, the Examiner notes that it would have been an obvious matter of design choice to provide the opening having the dimension less than the inner diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation would have been to make the product cost effective. Therefore, it would have been obvious to modify Marrs ass specified in claim 5.
Regarding claim 6, Marrs teaches ethe pair of arms (Marrs; M1, M2) extend in a first direction from the first side of the base, and ends of each of the pair of arms are spaced apart from one another in a first direction to define an opening (Marrs; opening between M1, M2) configured to receive the cable or duct [intended use].
Regarding claim 7, Marrs teaches each of the pairs of arms (Marrs; M1, M2) is configured to be flexible in order to allow the arms to move away from one another in a direction transverse to the longitudinal direction to enlarge the opening when a cable or duct is being inserted into the holding members while also preventing undesired and/or unintentional removal of the cable or duct from the holding members after installation of the clip [intended use/capable].
Regarding claim 8, Marrs teaches each one of the pair of raised ribs (Marrs; ribs of 74, 79 as shown in Fig. 6) on the other one of the holding members (Marrs; 74, 79) is spaced apart from one another in the longitudinal direction such that each of the raised ribs on the other one of the holding members is configured to contemporaneously engage a groove of a cable or duct to prevent relative sliding movement between the clip and the cable or duct in the longitudinal direction of the cable or duct [intended use].
Regarding claim 9, Marrs teaches each of the holding members includes a pair of arms (Marrs; M1, M2) that extend in the first direction from the first side of the base to define the passageway (Marrs; passageway defined by M1, M2).
Regarding claim 10, Marrs teaches wherein ends of each of the pair of arms (Marrs; M1, M2) are spaced apart from one another in a second direction to define an opening (Marrs; opening defined by M1, M2) configured to receive the cable or duct [intended use].
Regarding claim 11, Marrs teaches the openings (Marrs; opening defined by M1, M2) of the holding members are aligned with one another in a third direction perpendicular to the first direction and the second direction.
Regarding claim 12, Marrs teaches the openings (Marrs; opening defined by M1, M2) of the holding members are aligned with one another in a third direction perpendicular to the first direction and the first direction.
Regarding claim 13, Marrs teaches each of the holding members (Marrs; 74, 79) defines a passageway (Marrs; passage defined by 74, 79) extending in the longitudinal direction, the passageways being aligned with one another and configured to receive a cable or duct that extends in the longitudinal direction from a first one of the pair of holding members to a second one of the pair of holding members [intended use/see Fig. 6 for configuration].
Regarding claim 14, Marrs teaches each of the holding members (Marrs; 74, 79) defines a passageway (Marrs; passageway defined by 74, 79) extending in the longitudinal direction, the passageways being aligned with one another and configured to receive a cable or duct that extends in the longitudinal direction from a first one of the pair of holding members to a second one of the pair of holding members [intended use/ see Fig. 6 for configuration].
Regarding claim 15, Marrs teaches the radially inner edges of the pair of circumferentially-extending raised ribs (Marrs; diameter between M3, M4 see annotated figure below) each define a portion of a circle having an inner diameter that is less than the inner diameter of the pair of arms (Marrs; diameter of 74, 79 between the grooves defined by M, M4).

    PNG
    media_image2.png
    661
    635
    media_image2.png
    Greyscale

Regarding claim 16, Marrs as modified teaches the dimension of the opening (Marrs; opening defined by M1, M2) extending from the end of the first one of the pair of arms (Marrs; M1, M2) to the end of the second one of the pair of arms is less than the inner diameter defined by the raised ribs (Marrs; diameter between M3, M4).
Regarding claim 17, Marrs as modified teaches the radially inner edges of the pair of circumferentially-extending raised ribs (Marrs; diameter between M3, M4) each define a portion of a circle having an inner diameter that is less than the inner diameter of the pair of arms.
Regarding claim 18, Marrs as modified teaches the dimension of the opening (Marrs; opening defined by M1, M2) extending from the end of the first one of the pair of arms (Marrs; M1, M2) to the end of the second one of the pair of arms is less than the inner diameter defined by the raised ribs (Marrs; diameter between M3, M4).
Regarding claim 19, Marrs as modified teaches the radially inner edges of the pair of circumferentially-extending raised ribs (Marrs; diameter between M3, M4) each define a portion of a circle having an inner diameter that is less than the inner diameter of the pair of arms (Marrs; M1, M2).
Regarding claim 20, Marrs as modified teaches the dimension of the opening (Marrs; opening defined by M1, M2) extending from the end of the first one of the pair of arms (Marrs; M1, M2) to the end of the second one of the pair of arms is less than the inner diameter defined by the raised ribs (Marrs; diameter between M3, M4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631